PER CURIAM.
Janet Marie Young timely challenges the dismissal of her motion to correct illegal sentence, filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm without prejudice to her right to file a legally sufficient motion addressing her claim of entitlement to jail credit. See Trapkin v. State, 830 So.2d 172 (Fla. 4th DCA 2002); Toro v. State, 719 So.2d 947 (Fla. 4th DCA 1998); Gethers v. State, 798 So.2d 829 (Fla. 4th DCA 2001), approved, 838 So.2d 504 (Fla.2003).
WARNER, POLEN and KLEIN, JJ., concur.